Civil action to remove cloud from the title, tried upon the following issues:
"1. Are the plaintiffs, T. D. Bryson, D. R. Bryson and Mary G. Tipton, heirs at law of Col. T. D. Bryson, the owners of the land described in the complaint? Answer: Yes.
"2. Is the tax deed from T. N. Bates, sheriff, to J. E. McCoy, set out in the complaint, dated 9 May, 1907, and registered 1 June, 1907, in Deed Book 19 (48) p. 95, a cloud upon plaintiffs' title to their said lands? Answer: Yes."
From a judgment on the verdict declaring defendant's tax deed void and removing same as cloud on plaintiffs' title, the defendants appeal, assigning errors.
We held at the last term in this case, ante, 91, that the defendants' tax deed was void for want of sufficient description, and that the statute upon which the defendants stressfully rely, C. S., 8034, applies only to valid tax deeds and has no reference to deeds that are void. Ex nihilonihil fit is one maxim that permits of no exception; it is as constant as it is self-evident. Chemical Co. v. Turner, 190 N.C. 471, 130 S.E. 154.
The case has been tried in accordance with our former opinion, hence the verdict and judgment will be upheld.
No error.